                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA


v.                                        Case No.: 8:18-cr-400-T-33SPF


TERRESE COLSTON
_____________________________/

                                    ORDER

     This matter comes before the Court pursuant to Defendant

Terrese   Colston’s        Motion    to    Dismiss     Count    III    of   the

Indictment (Doc. # 18), filed on December 12, 2018. The

Government responded on December 21, 2018. (Doc. # 23). For

the reasons that follow, the Motion is denied.

Discussion

     In   the    Motion     made    under    Federal     Rule    of   Criminal

Procedure 12(b), Colston seeks dismissal of Count III of the

Indictment      charging    him     with    violation    of     18    U.S.C.   §

922(g)(1).      Colston    argues    that     §   922(g),      the    felon-in-

possession statute, “is unconstitutional, facially and as

applied, because the statute exceeds Congress’s authority

under the Commerce Clause.” (Doc. # 18 at 1).

     However,      Colston     “recognizes        that   Eleventh      Circuit

precedent currently forecloses this issue,” but he files this



                                      1
 
Motion to “preserve this argument for purposes of further

review.” (Id. at 2). The Government agrees that Colston’s

arguments are foreclosed by binding authority. (Doc. # 23).

     Both parties point to the same case law in which the

Eleventh Circuit has held that § 922(g) is constitutional.

See United States v. Wright, 607 F.3d 708, 715-16 (11th Cir.

2010)(“‘[Section]     922(g)(1)      is   not    an   unconstitutional

exercise of Congress’s power under the Commerce Clause.’

Accordingly,     we      reject     Wright’s     challenge      to   the

constitutionality of § 922(g). . . . [And] the government

established that the firearms involved in Wright’s offense

were manufactured outside of Florida, the state in which the

offense took place. Thus, the firearms necessarily traveled

in interstate commerce and therefore satisfied the minimal

nexus requirement.” (quoting United States v. McAllister, 77

F.3d 387, 391 (11th Cir. 1996))); see also United States v.

Scott, 263 F.3d 1270, 1274 (11th Cir. 2001)(“Neither Morrison

nor Jones modifies our decision in McAllister, upholding the

felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g),

under Congress’ Commerce Clause power. . . . For these

reasons, we reaffirm McAllister’s holding that as long as the

weapon   in   question    has   a   ‘minimal    nexus’   to   interstate

commerce, § 922(g)(1) is constitutional.”).


                                    2
 
      In light of this binding precedent, the Court agrees

with the Government that “there is no merit to Colston’s

claims that section 922(g) is unconstitutional on its face or

as applied.” (Doc. # 23 at 5).            Here, the Government alleges

that Colston’s firearm, a Smith and Wesson revolver, was

manufactured in Massachusetts and that the ammunition was

manufactured in Idaho and thus, both had moved in interstate

commerce prior to Colston’s possession in the Middle District

of   Florida    during    the   alleged     crime    on    July   11,     2018.

Colston’s      own   document      (a      September       6,     2018,    ATF

investigation report attached to the Motion) buttresses the

Government’s     position       regarding       movement    in    interstate

commerce. Specifically, the ATF report states: “The firearm

and ammunition listed above were manufactured outside of the

State of Florida.        To be found in the State of Florida, these

items   would     have     traveled       in,   or   otherwise      affected

interstate or foreign commerce.” (Doc. # 18-1). Therefore,

the Court denies Colston’s Motion.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      Defendant Terrese Colston’s Motion to Dismiss Count III

of the Indictment (Doc. # 18) is DENIED.




                                      3
